Citation Nr: 1212870	
Decision Date: 04/09/12    Archive Date: 04/19/12

DOCKET NO.  05-12 398	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to a total disability rating, base on individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. R. Olson, Counsel


INTRODUCTION

The veteran served on active duty from June 1978 to October 1990.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2004 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Inidianapolis, Indiana.  The Veteran currently resides within the jurisdiction of the Louisville, Kentucky VARO.  

In March 2008, the Board remanded the claim for additional development; and, in March 2011, the Board denied the claim.  The Veteran appealed to the United States Court of Appeals for Veterans Claims (Court).  In August 2011, the Court granted a joint motion for remand (JMR), vacated the March 2011 Board decision, and remanded the matter for action consistent with the JMR.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The August 2011 JMR asserted that the Board erred in not providing adequate consideration of whether all of the Veteran's service-connected disabilities, taken together, and in light of prior occupational and educational history precluded him from gainful employment.  The JMR reviewed recent VA examinations and noted that each based an opinion on some, but not all, of the Veteran's service-connected disabilities.  It was felt that a remand was required for an examination that accounted for all of the Veteran's service-connected disabilities and their combined effect on his employment.  

Accordingly, the case is REMANDED for the following action:

1.  In as much as the Veteran's highest rated service-connected disability is his depression with anxiety, he should be scheduled for examination by a psychiatrist.  That is, he should be examined by a medical doctor with a mental health specialty.  A mental health specialist who is not a medical doctor will NOT be adequate.  

The claims folder should be made available for review prior to the examination and the physician should specify that the claims folder was reviewed.  The physician should provide a complete examination for all of the Veteran's service-connected disabilities.  A complete examination will provide sufficient information to rate the disability.  Any tests or studies deemed necessary should be done.  

The Veteran's service-connected disabilities are:
a.  Depression, Not Otherwise Specified (NOS) with anxiety (NOS);
b.  Residuals of multiple hemorrhoidectomies with history of anal fissure;
c.  Residuals of a left ankle injury;
d.  Patellofemoral syndrome of the left knee;
e.  Hypertension; and,
f.  Tinnitus.  

The examiner should express an opinion as to whether all of the Veteran's service-connected disabilities, taken together, and in light of his prior occupational and educational history preclude him from gainful employment.  A complete rationale is required.  The explanation need not be lengthy, but it must provide a complete explanation for the reasoning supporting the opinion.  

2.  Thereafter, the agency of original jurisdiction (AOJ) should readjudicate this claim in light of any evidence added to the record.  If any benefit sought on appeal remains denied, the appellant and his representative should be provided a supplemental statement of the case (SSOC).  An appropriate period of time should be allowed for response.

Subsequently, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The appellant need take no action unless otherwise notified.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


